DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Ascensia Diabetes Care Holding AG application filed with the Office on 4 May 2020.

Claims 49-68 are currently pending and have been fully considered.

The preliminary amendment filed on 4 May 2020, is acknowledged and has been entered.

Allowable Subject Matter
Claims 49-68 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claim 49 recites a device for determining a concentration of an analyte in a fluid sample which includes a processor which is configured to, among other instructions, apply a sequence having at least one duty cycle to the fluid sample, the at least one duty cycle of the pulse sequence including an excitation and a relaxation.  This limitation was not found to be taught or suggested by any reference in the prior art.  All other pending claims ultimately depend from allowable claim 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	2 May 2022